Title: To George Washington from Thomas Jefferson, 15 July 1790
From: Jefferson, Thomas
To: Washington, George



Sir
Thursday July 15. 1790.

I have formed an opinion, quite satisfactory to myself, that the adjournments of Congress may be by law, as well as by resolution, without touching the constitution. I am now copying fair what I had written yesterday on the subject & will have the honor of laying it before you by ten aclock. the address to the President contains a very full digest of all the arguments urged against the bill on the point of unconstitutionality on the floor of Congress. it was fully combated on that ground, in the committee of the whole, & on the third reading. the majority (a Southern one) overruled the objection, as a majority (a Northern one) had overruled the same objection the last session on the Susquehanna residence bill. so that two majorities, in two different sessions, & from different ends of the Union have overruled the objection, and may be fairly supposed to have declared

the sense of the whole union. I shall not lose a moment in laying before you my thoughts on the subject. I have the honor to be with the most respectful esteem Sir your most obedient & most humble servt
